Exhibit 10.6


FOURTH AMENDED AND RESTATED EXCHANGE AGREEMENT
FOURTH AMENDED AND RESTATED EXCHANGE AGREEMENT (this “Agreement”), dated as of
November 26, 2018 (the “Effective Date”), by and among the Issuer (as defined
below), each Ares Operating Group Entity (as defined below), each AOG TopCo
Entity (as defined below), each AOG IntermediateCo Entity (as defined below) and
each Ares Operating Group Limited Partner (as defined below) from time to time
party to this Agreement.
WHEREAS, effective as of August 4, 2015, (a) Ares Holdings TopCo (as defined
below) contributed its interests in Ares Holdings LP (as defined below) to its
subsidiary, Ares Holdings IntermediateCo (as defined below), (b) Ares Domestic
Holdings, Inc., a Delaware corporation (“Ares Domestic TopCo”), contributed its
interests in Ares Domestic Holdings L.P., a Delaware limited partnership (“Ares
Domestic LP”), to its subsidiary, ADH Holdco LLC, a Delaware limited liability
company (“Ares Domestic IntermediateCo”), (c) Ares Offshore TopCo (as defined
below) contributed its interests in Ares Offshore LP (as defined below) to its
subsidiary, Ares Offshore IntermediateCo (as defined below), (d) Issuer
contributed its interests in Ares Investments LP (as defined below) to its
subsidiary, Ares Investments IntermediateCo (as defined below), and (e) Ares
Real Estate Holdings LLC, a Delaware limited liability company (“Ares Real
Estate TopCo”), contributed its interests in Ares Real Estate Holdings L.P., a
Delaware limited partnership (“Ares Real Estate LP”), to its subsidiary, AREH
Holdco LLC, a Delaware limited liability company (“Ares Real Estate
IntermediateCo”);
WHEREAS, effective as of July 1, 2016, (a) Ares Domestic TopCo merged with and
into Ares Holdings TopCo, with Ares Holdings TopCo continuing as the surviving
entity, (b) Ares Domestic IntermediateCo, a Delaware limited liability company,
merged with and into Ares Holdings IntermediateCo, with Ares Holdings
IntermediateCo continuing as the surviving entity, (c) Ares Domestic LP merged
with and into Ares Holdings LP, with Ares Holdings LP continuing as the
surviving entity, (d) Ares Real Estate TopCo distributed 100% of its interests
in Ares Real Estate IntermediateCo to Issuer in liquidation, (e) Ares Real
Estate IntermediateCo merged with and into Ares Investments IntermediateCo, with
Ares Investments IntermediateCo continuing as the surviving entity, and (f) Ares
Real Estate LP merged with and into Ares Investments LP, with Ares Investments
LP continuing as the surviving entity;
WHEREAS, effective as of April 3, 2017, (a) the Issuer contributed 0.8% of its
interest in Ares Investments IntermediateCo to Ares Holdings TopCo, (b) the
Issuer contributed 99.2% of its interest in Ares Investments IntermediateCo to
Ares Investments TopCo (as defined below) and (c) Ares Holdings TopCo
contributed its 0.8% interest in Ares Investments IntermediateCo to Ares
Investments TopCo;
WHEREAS, effective as of March 1, 2018, Ares Management, L.P., a Delaware
limited partnership (the “Partnership”), elected to be classified as an
association taxable as a corporation for U.S. federal income tax purposes
pursuant to Treasury Regulation Section 301.7701-3(c);
WHEREAS, certain of the parties to this Agreement entered into the Third Amended
& Restated Exchange Agreement, effective as of March 1, 2018 (the “A&R
Agreement”), to provide for the exchange of certain Ares Operating Group Units
(as defined below) for common shares (each, a “Common Share”) of the
Partnership, on the terms and subject to the conditions set forth therein;
WHEREAS, the right to exchange Ares Operating Group Units set forth in
Section 2.1 below, once exercised, represents a several, and not a joint and
several, obligation of the Ares Operating Group Entities (on a pro rata basis),
and no Ares Operating Group Entity shall have any obligation or right to acquire
Ares Operating Group Units issued by another Ares Operating Group Entity;
WHEREAS, effective as of the Effective Date, the Partnership has filed with the
Secretary of State of the State of Delaware a Certificate of Conversion to
convert to Ares Management Corporation, a Delaware corporation (the “Issuer”),
in accordance with the Delaware General Corporation Law (as defined below) and
the Delaware Revised Uniform Limited Partnership Act (as defined below) (the
“Conversion”); and
WHEREAS, in connection with the Conversion, the parties hereto now desire to
amend and restate the A&R Agreement as hereinafter set forth.
NOW, THEREFORE, the parties to this Agreement hereby agree as follows:
ARTICLE I

DEFINITIONS
1.1    Definitions. The following definitions shall be for all purposes, unless
otherwise clearly indicated to the contrary, applied to the terms used in this
Agreement.
“A&R Agreement” has the meaning set forth in the recitals.
“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
“Agreement” has the meaning set forth in the preamble of this Agreement.
“AOG IntermediateCo Entity” means each of (i) Ares Holdings IntermediateCo, (ii)
Ares Offshore IntermediateCo, (iii) Ares Investments IntermediateCo and (iv) any
future entity designated by the Issuer in its discretion as an AOG
IntermediateCo Entity for purposes of this Agreement.
“AOG TopCo Entity” means each of (i) Ares Holdings TopCo, (ii) Ares Offshore
TopCo (iii) Ares Investments TopCo, and (iv) any future entity designated by the
Issuer in its discretion as an AOG TopCo Entity for purposes of this Agreement.
“Ares Entity Parties” means, collectively, the Issuer, Ares Holdings TopCo, Ares
Offshore TopCo, Ares Investments TopCo, Ares Holdings IntermediateCo, Ares
Offshore IntermediateCo, Ares Investments IntermediateCo and each of the Ares
Operating Group Entities.
“Ares Holdings” means Ares Holdings L.P., a Delaware limited partnership.
“Ares Holdings IntermediateCo” means Ares Holdco LLC, a Delaware limited
liability company and the general partner of Ares Holdings, or any successor
general partner thereof.
“Ares Holdings LP Agreement” means the limited partnership agreement of Ares
Holdings.
“Ares Holdings TopCo” means Ares Holdings Inc., a Delaware corporation and the
sole member of Ares Holdings IntermediateCo, or any successor sole member
thereof.
“Ares Holdings Units” means the units of limited partnership interest of Ares
Holdings issued under the Ares Holdings LP Agreement.
“Ares Investments” means Ares Investments L.P., a Delaware limited partnership.
“Ares Investments IntermediateCo” means AI Holdco LLC, a Delaware limited
liability company and the general partner of Ares Investments, or any successor
general partner thereof.
“Ares Investments LP Agreement” means the limited partnership agreement of Ares
Investments.
“Ares Investments TopCo” means Ares AI Holdings L.P., a Delaware limited
partnership and the sole member of Ares Investments IntermediateCo, or any
successor sole member thereof.
“Ares Investments Units” means the units of limited partnership interest of Ares
Investments issued under the Ares Investments LP Agreement.
“Ares Offshore” means Ares Offshore Holdings L.P., a Cayman Islands exempted
limited partnership.
“Ares Offshore IntermediateCo” means AOF Holdco LLC, a Delaware limited
liability company and the general partner of Ares Offshore, or any successor
general partner thereof.
“Ares Offshore LP Agreement” means the limited partnership agreement of Ares
Offshore.
“Ares Offshore TopCo” means Ares Offshore Holdings, Ltd., a Cayman Islands
exempted company and the sole member of Ares Offshore IntermediateCo, or any
successor sole member thereof.
“Ares Offshore Units” means the units of limited partnership interest of Ares
Offshore issued under the Ares Offshore LP Agreement.
“Ares Operating Group Entities” means, collectively, Ares Holdings, Ares
Investments and Ares Offshore.
“Ares Operating Group Limited Partner” means Ares Owners and each other Person
that becomes a limited partner of the Ares Operating Group Entities, including
through a Redemption and Exchange Transaction.
“Ares Operating Group Partnership Agreements” means, collectively, the Ares
Holdings LP Agreement, the Ares Investments LP Agreement and the Ares Offshore
LP Agreement.
“Ares Operating Group Unit” means, collectively, one Ares Holdings Unit, one
Ares Investments Unit and one Ares Offshore Unit.
“Ares Owners” means Ares Owners Holdings L.P., a Delaware limited partnership.
“Ares Owners Partnership Agreement” means the Agreement of Limited Partnership
of Ares Owners.
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.
“Change of Control” means during any period of two consecutive years following
the Effective Date, Continuing Directors cease for any reason to constitute a
majority of the directors serving on the Issuer’s board of directors. For
purposes of this definition, “Continuing Director” means any director of the
Issuer (i) serving on the Issuer’s board of directors at the beginning of the
relevant period of two consecutive years referred to in the immediately
preceding sentence, or (ii) whose appointment or election to the Issuer’s board
of directors by such board, or nomination for election to the Issuer’s board of
directors by the stockholders of the Issuer, was approved by a majority of the
directors of the Issuer then still serving at the time of such approval who were
so serving at the beginning of the relevant period of two consecutive years
referred to in the immediately preceding sentence or whose appointment or
election or nomination for election was so approved.
“Charity” means any organization that is organized and operated for a purpose
described in Section 170(c) of the Code (determined without reference to Section
170(c)(2)(A) of the Code) and described in Sections 2055(a) and 2522 of the
Code.
“Class A Common Stock” means Class A Common Stock of the Issuer.
“Class A Shares” means shares of Class A Common Stock.
“Co-Founder” means each of Michael J Arougheti, David B. Kaplan, John H.
Kissick, Antony P. Ressler and Bennett Rosenthal.
“Code” means the Internal Revenue Code of 1986.
“Common Share” has the meaning set forth in the recitals.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Current Market Price” has the meaning set forth in the Issuer Certificate of
Incorporation; provided that, with respect to each Ares Operating Group Limited
Partner, if, in connection with any Exchange, an Ares Entity Party adopts
procedures relating to the sales of Class A Shares acquired by Ares Operating
Group Limited Partners (including by engaging or directing an agent or broker to
effect sales on behalf of such Persons), “Current Market Price” shall mean the
average price per Class A Share received by such exchanging Ares Operating Group
Limited Partners, as reasonably determined by the Issuer.
“Effective Date” has the meaning set forth in the preamble.
“Exchange” means an Issuer Exchange or an OG Exchange.
“Exchange Counterparty” means (a) in the case of an Issuer Exchange, the Issuer
and (b) in the case of an OG Exchange, the Ares Operating Group Entities,
collectively.
“Exchange Rate” means the number of Class A Shares for which an Ares Operating
Group Unit is entitled to be exchanged. On the Effective Date, the Exchange Rate
shall be 1 for 1, which Exchange Rate shall be subject to modification only as
provided in Section 2.4.
“Issuer” has the meaning set forth in the recitals.
“Issuer Certificate of Incorporation” means the Certificate of Incorporation of
the Issuer, effective as of November 26, 2018.
“Issuer Exchange” has the meaning set forth in Section 2.1(a)(i) of this
Agreement.
“JAMS” has the meaning set forth in Section 3.9(a) of this Agreement.
“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.
“OG Exchange” has the meaning set forth in Section 2.1(a)(ii) of this Agreement.
“Other Exchange Date” means any date, other than a Quarterly Exchange Date, on
which any Person is entitled to request that such Person’s Ares Operating Group
Units (including Ares Operating Group Units held, directly or indirectly,
through another entity) be redeemed by an Ares Entity Party or any Affiliate
thereof in a Redemption and Exchange Transaction pursuant to an agreement with
such Ares Entity Party or any Affiliate thereof.
“Partnership” has the meaning set forth in the recitals.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), government (including a country, state, county, or any other
governmental or political subdivision, agency or instrumentality thereof) or
other entity (or series thereof).
“Permitted Transferee” has the meaning set forth in Section 3.1 of this
Agreement.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Issuer.
“Quarterly Exchange Date” means, for each Quarter, unless the Issuer cancels
such Quarterly Exchange Date pursuant to Section 2.7 hereof, the date that is
the latest to occur of: (i) the second Business Day after the date on which the
Issuer makes a public news release of its quarterly earnings for the prior
Quarter, (ii) the first day of such Quarter on which directors and executive
officers of the Issuer are permitted to trade under the applicable polices of
the Issuer relating to trading by directors and executive officers or (iii) such
other date as the Issuer shall determine in its sole discretion; provided that
with respect to clause (iii), the Issuer shall provide the Ares Operating Group
Limited Partners with reasonable notice of such date. At least 75 days prior to
each Quarterly Exchange Date, the Issuer will provide notice thereof to each
Ares Operating Group Limited Partner eligible to Exchange Ares Operating Group
Units for Class A Shares on such Quarterly Exchange Date.
“Redemption and Exchange Transaction” means (a) any “Redemption and Exchange
Transaction” as defined in the Ares Owners Partnership Agreement and (b) any
other similar transaction as defined in any agreement with any Ares Entity Party
or Affiliate thereof.
“Sale Transaction” has the meaning set forth in Section 2.7 of this Agreement.
“Securities Act” has the meaning set forth in Section 2.3(a) of this Agreement.
“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Issuer to act as registrar and transfer agent
for the Class A Common Stock.
1.2    Interpretation.
(a)    Unless a clear contrary intention appears: (i) the defined terms in this
Agreement shall apply equally to both the singular and plural forms of such
terms; (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (iii) any pronoun
shall include the corresponding masculine, feminine and neuter forms; (iv)
reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (v) reference to any law, rule or regulation
means such law, rule or regulation as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder, and reference to any section or other
provision of any law, rule or regulation means that provision of such law, rule
or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) “hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of this Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) “or” is used in the inclusive sense
of “and/or”; (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (xi) reference to dollars or $ shall be deemed to refer to U.S.
dollars.
(b)    All headings herein are inserted only for convenience and ease of
reference and are not to be considered in the construction or interpretation of
any provision of this Agreement.
ARTICLE II

EXCHANGE OF ARES OPERATING GROUP UNITS
2.1    Exchange of Ares Operating Group Units.
(a)    Subject to adjustment as provided in this Article II and to the
provisions of the Ares Operating Group Partnership Agreements, the Issuer
Certificate of Incorporation and the Ares Owners Partnership Agreement, each
Ares Operating Group Limited Partner shall be entitled, on any Quarterly
Exchange Date or Other Exchange Date, to Exchange Ares Operating Group Units
held by such Ares Operating Group Limited Partner as follows:
(i)    For the purpose of making a gratuitous transfer to any Charity or
otherwise with the consent of the Issuer, an Ares Operating Group Limited
Partner may surrender Ares Operating Group Units to the Issuer in exchange for
the delivery by the Issuer of a number of Class A Shares equal to the product of
the number of Ares Operating Group Units surrendered multiplied by the Exchange
Rate (such exchange, an “Issuer Exchange”); or
(ii)    An Ares Operating Group Limited Partner may surrender Ares Operating
Group Units to the Ares Operating Group Entities in exchange for the delivery by
such Ares Operating Group Entities of a number of Class A Shares, in the
aggregate, equal to the product of such number of Ares Operating Group Units
surrendered multiplied by the Exchange Rate (such exchange, an “OG Exchange”).
Notwithstanding anything to the contrary in this Agreement, in lieu of
delivering Class A Shares with respect to any Ares Operating Group Units subject
to an Exchange, the Exchange Counterparty may, in its sole discretion, elect to
deliver cash equal to the Current Market Price of the Class A Shares that would
otherwise be delivered in such Exchange.
(b)    Notwithstanding anything to the contrary herein, upon the occurrence of a
Dissolution Event (as defined in the Ares Operating Group Partnership
Agreements) with respect to any Ares Operating Group Entity, each Ares Operating
Group Limited Partner shall be entitled, upon the terms and subject to the
conditions hereof, to elect to Exchange Ares Operating Group Units for Class A
Shares; provided, that any such Exchange pursuant to this sentence shall be
effective immediately prior to the effectiveness of the applicable dissolution
of such Ares Operating Group Entity (and, for the avoidance of doubt, shall not
be effective if such dissolution is not effective).
(c)    Upon surrender of Ares Operating Group Units for Exchange, all rights of
the exchanging Ares Operating Group Limited Partner as holder of such Ares
Operating Group Units shall cease, and, unless the Exchange Counterparty elects
to deliver cash to such exchanging Ares Operating Group Limited Partner in lieu
of consummating an Exchange, such exchanging Ares Operating Group Limited
Partner (or designated Charity) shall be treated for all purposes as having
become the Record Holder (as defined in the Issuer Certificate of Incorporation)
of such Class A Shares. If the Exchange Counterparty elects to deliver cash to
such exchanging Ares Operating Group Limited Partner in lieu of consummating an
Exchange, such Ares Operating Group Limited Partner shall continue to own all
Ares Operating Group Units subject to the Exchange, and shall still be treated
as an Ares Operating Group Limited Partner with respect to such Ares Operating
Group Units for all purposes under the relevant Ares Operating Group Partnership
Agreements, until the Exchange Counterparty delivers such amount of cash to such
Ares Operating Group Limited Partner.
(d)    Where an Ares Operating Group Limited Partner has exercised its right to
effect an OG Exchange, the AOG IntermediateCo Entities, or, in each case, their
respective designees, shall have a superseding right to acquire interests in
their respective Ares Operating Group Entities for (i) an amount of Class A
Shares equal to the amount of Class A Shares that would be received pursuant to
such Exchange or (ii) an amount of cash equal to the Current Market Price of the
Class A Shares that would otherwise be delivered in such Exchange.
(e)    The number of Class A Shares (or the amount of cash in lieu thereof)
delivered to each exchanging Ares Operating Group Limited Partner in an OG
Exchange by each of the Ares Operating Group Entities or pursuant to Section
2.1(d) shall be determined based on the relative fair market values of each of
the Ares Operating Group Entities.
2.2    Exchange Procedures.
(a)    An Ares Operating Group Limited Partner may exercise the right to
exchange Ares Operating Group Units by providing a written notice of exchange at
least 60 days prior to the applicable Quarterly Exchange Date or Other Exchange
Date (or if such Ares Operating Group Limited Partner or a partner in Ares
Owners may deliver notice of a Redemption and Exchange Transaction no later than
five Business Days prior to such Redemption and Exchange Transaction (including
pursuant to Section 10.3(c)(iii) of the Ares Owners Partnership Agreement), at
least three days prior to the applicable Quarterly Exchange Date or Other
Exchange Date) to the Exchanging Counterparty substantially in the form of
Exhibit A or Exhibit B hereto, as applicable, duly executed by such holder or
such holder’s duly authorized attorney in respect of the Ares Operating Group
Units to be exchanged, in each case, delivered during normal business hours at
the principal executive offices of the Exchange Counterparty; provided that Ares
Owners may exercise any such right, and deliver any such written notice, with
respect to Ares Operating Group Units to be transferred to one or more partners
of Ares Owners.
(b)    As promptly as practicable following the surrender for exchange of the
Ares Operating Group Units in the manner provided in this Article II, unless the
Exchange Counterparty elects to deliver cash to such exchanging Ares Operating
Group Limited Partner in lieu of consummating an Exchange, the Exchange
Counterparty shall deliver or cause to be delivered at the offices of the
then-acting Transfer Agent or, if there is no then-acting Transfer Agent, at the
principal executive offices of the Issuer, the number of Class A Shares issuable
upon such Exchange, registered in the name of such exchanging Ares Operating
Group Limited Partner, or its nominee. If the Class A Shares are settled through
the facilities of The Depository Trust Company, the Exchange Counterparty will,
subject to Section 2.2(c) below, upon the written instruction of the exchanging
Ares Operating Group Limited Partner deliver the Class A Shares deliverable to
such exchanging Ares Operating Group Limited Partner, through the facilities of
The Depository Trust Company, to the account of the participant of The
Depository Trust Company designated by such exchanging Ares Operating Group
Limited Partner. The Issuer shall take such actions as may be required to ensure
the performance by the Ares Operating Group Entities of their respective
obligations under this Article II, including causing the issuance and sale of
Class A Shares to or for the account of the Ares Operating Group Entities in
exchange for the delivery to the Issuer of a number of Ares Operating Group
Units that is equal to the number of Ares Operating Group Units surrendered by
an exchanging Ares Operating Group Limited Partner.
(c)    The Ares Operating Group Entities, on the one hand, and each exchanging
Ares Operating Group Limited Partner, on the other hand, shall bear their own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that the Ares Operating Group
Entities shall bear any transfer taxes, stamp taxes or duties, or other similar
taxes in connection with, or arising by reason of, any such Exchange; provided
that if any Class A Shares are to be delivered in a name other than that of the
exchanging Ares Operating Group Limited Partner that requested such Exchange
(other than in the name of The Depository Trust Company or its nominee), then
such Ares Operating Group Limited Partner or the Person in whose name such Class
A Shares are to be delivered shall pay to the Ares Operating Group Entities the
amount of any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, such Exchange or shall establish to
the reasonable satisfaction of the Ares Operating Group Entities that such tax
has been paid or is not payable.
(d)    The Ares Operating Group Entities may adopt reasonable procedures for the
implementation of the exchange, sale or redemption provisions set forth in this
Article II, including procedures for the giving of notice of an election for
exchange. An Ares Operating Group Limited Partner may not revoke a notice of
exchange delivered pursuant to Section 2.2(a) above without the consent of the
Exchange Counterparty which consent may be provided or withheld, or made subject
to such conditions, limitations or restrictions, as determined by the Exchange
Counterparty in its sole discretion. Nothing in this Agreement shall obligate
the Exchange Counterparty to treat any Ares Operating Group Limited Partners
alike, whether or not such Ares Operating Group Limited Partners are similarly
situated, and the exercise of any power or discretion by the Exchange
Counterparty in the case of any Ares Operating Group Limited Partner shall not
create any obligation on the part of the Issuer to take any similar action in
the case of any other Ares Operating Group Limited Partner, it being understood
that any power or discretion conferred upon the Exchange Counterparty shall be
treated as having been so conferred as to each Ares Operating Group Limited
Partner separately.
2.3    Limitations on Exchanges. Notwithstanding anything to the contrary, an
Ares Operating Group Limited Partner shall not be entitled to Exchange Ares
Operating Group Units and the Exchange Counterparty shall have the right to
refuse to honor any request for Exchange of Ares Operating Group Units, at any
time or during any period if the Exchange Counterparty shall reasonably and in
good faith determine that such Exchange:
(a)    would be prohibited by law or regulation (including the unavailability of
any requisite registration statement filed under the Securities Act of 1933 (the
“Securities Act”) or any exemption from the registration requirements
thereunder),
(b)    would cause the Issuer to violate Section 7.06 of the Issuer Certificate
of Incorporation, or
(c)    would otherwise not be permitted under any other agreements with the
Issuer, any of its subsidiaries or Ares Owners to which such exchanging Ares
Operating Group Limited Partner may be party (including the Ares Operating Group
Partnership Agreements, the Ares Owners Partnership Agreement and any applicable
registration rights agreements) or any written policies of the Issuer related to
unlawful or inappropriate trading applicable to its directors, board observers,
officers or other personnel.
2.4    Splits, Distributions and Reclassifications. The Exchange Rate shall be
adjusted accordingly if there is: (a) any subdivision (by any unit split, unit
distribution, reclassification, reorganization, recapitalization or otherwise)
or combination (by reverse unit split, reclassification, reorganization,
recapitalization or otherwise) of the Ares Operating Group Units that is not
accompanied by an identical subdivision or combination of the Class A Common
Stock; or (b) any subdivision (by any share split, share distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse share split, reclassification, reorganization, recapitalization or
otherwise) of the Class A Common Stock that is not accompanied by an identical
subdivision or combination of the Ares Operating Group Units. If there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Common Stock is converted or changed into another security,
securities or other property, then upon any Exchange, an exchanging Ares
Operating Group Limited Partner shall be entitled to receive the amount of such
security, securities or other property that such exchanging Ares Operating Group
Limited Partner would have received if such Exchange had occurred immediately
prior to the effective date of such reclassification, reorganization,
recapitalization or other similar transaction, taking into account any
adjustment as a result of any subdivision (by any split, distribution or
dividend, reclassification, reorganization, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of such security, securities or other property that occurs after the effective
time of such reclassification, reorganization, recapitalization or other similar
transaction. Except as may be required in the immediately preceding sentence, no
adjustments in respect of distributions shall be made upon the Exchange of any
Ares Operating Group Unit.
2.5    Class A Common Stock to be Issued.
(a)    The Issuer and the Ares Operating Group Entities covenant that all Class
A Shares issued upon an Exchange will be validly issued and shall be transferred
free and clear of any Liens, other than restrictions provided in the Issuer
Certificate of Incorporation or pursuant to the Securities Act or any applicable
state securities laws. Nothing contained in this Agreement shall be construed to
preclude the Issuer or Ares Operating Group Entities from satisfying their
obligations in respect of the exchange of the Ares Operating Group Units by
delivery of Class A Shares which are held in the treasury of the Issuer or the
Ares Operating Group Entities or any of their respective subsidiaries.
(b)    The Issuer and the Ares Operating Group Entities covenant and agree that,
if a registration statement under the Securities Act is effective and available
for Class A Shares to be delivered with respect to any Exchange, Class A Shares
that have been registered under the Securities Act shall be delivered in respect
of such Exchange. If any Exchange in accordance with this Agreement is to be
effected at a time when any required registration has not become effective or
otherwise is unavailable, upon the request and with the reasonable cooperation
of the exchanging Ares Operating Group Limited Partners requesting such
Exchange, the Issuer and the Ares Operating Group Entities shall use
commercially reasonable efforts to promptly facilitate such Exchange pursuant to
any reasonably available exemption from such registration requirements. The
Issuer shall use commercially reasonable efforts to list the Class A Shares
required to be delivered upon Exchange prior to such delivery upon each national
securities exchange or inter-dealer quotation system upon which the outstanding
Class A Shares may be listed or traded at the time of such delivery.
(c)    Class A Shares issued upon an Exchange may contain such legends regarding
restrictions under the Securities Act or any applicable state securities laws as
the Issuer in good faith determines to be necessary or advisable in order to
ensure compliance with such laws.
2.6    Acquisition and Disposition of Class A Common Stock. An Ares Operating
Group Limited Partner (other than any Ares Operating Group Limited Partner as
the Issuer may determine from time to time) requesting an Exchange under this
Agreement covenants, upon request of the Issuer, (a) to use reasonable best
efforts to sell or otherwise dispose of any Class A Shares received in such an
Exchange within 10 days of the receipt thereof or any other specified period as
the Issuer may determine from time to time, including by cooperating with any
Ares Entity Party that effects (or directs a third party to effect) such sales
of Class A Shares on behalf of such exchanging Ares Operating Group Limited
Partner, whether via brokered sales, “block-trades”, SEC-registered sales,
program based sales, “prop desk” sales or otherwise, and (b) that no other Class
A Shares are held by such Ares Operating Group Limited Partner, such Ares
Operating Group Limited Partner’s spouse, or any entity disregarded as an entity
separate from such Ares Operating Group Limited Partner or such Ares Operating
Group Limited Partner’s spouse for U.S. federal income tax purposes, at the time
such Ares Operating Group Limited Partner gives notice of such Exchange pursuant
to this Agreement or will be acquired by any such Person from such time through
the sale or disposition described in clause (a). If the Issuer makes a request
pursuant to the foregoing sentence, any Ares Operating Group Limited Partner
still holding any Class A Shares on the last day of such period shall cause all
such Class A Shares to be transferred immediately to a partnership, trust or
other entity (other than an entity disregarded as an entity separate from its
parent for U.S. federal income tax purposes), including, at the Issuer’s
request, to Ares Owners or other Person designated by the Issuer. The Issuer
acknowledges that one or more events, such as an underwriter cutback, the
unavailability of a registration, the possession of material non-public
information, or general market dislocation, may affect the timing of a proposed
sale or disposition following an exchange.
2.7    Subsequent Offerings. The Issuer may from time to time cancel any
Quarterly Exchange Date in a fiscal year and in lieu thereof, and in connection
with one or more offerings of Class A Common Stock, provide the opportunity for
Ares Operating Group Limited Partners to sell their Ares Operating Group Units
to the Issuer, the Ares Operating Group Entities or any of their respective
subsidiaries in the same fiscal year (a “Sale Transaction”) for a cash amount
per Ares Operating Group Unit equal to the net cash proceeds per Class A Share,
as reasonably determined by the Issuer, received pursuant to any such offerings
of Class A Common Stock. An Ares Operating Group Limited Partner selling Ares
Operating Group Units in connection with a Sale Transaction must provide notice
to the Issuer at least 30 days prior to the cash settlement of such Sale
Transaction in respect of the Ares Operating Group Units to be sold, in each
case delivered during normal business hours at the principal executive offices
of the Issuer. For the avoidance of doubt, the total aggregate number of
Quarterly Exchange Dates and Sale Transactions occurring during any fiscal year
of the Issuer shall not exceed four.
2.8    Waiting Period. The consummation of any Exchange pursuant to this
Agreement shall be subject to the expiration or termination of the applicable
waiting period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976.
ARTICLE III

GENERAL PROVISIONS
3.1    Additional Ares Operating Group Limited Partners. If an Ares Operating
Group Limited Partner validly transfers any or all of such holder’s Ares
Operating Group Units to another Person in a transaction in accordance with, and
not in contravention of, the Ares Operating Group Partnership Agreements or any
other agreement or agreements with the Issuer or any of its subsidiaries to
which a transferring Ares Operating Group Limited Partner may be party, then
such transferee (each, a “Permitted Transferee”) shall have the right to execute
and deliver a joinder to this Agreement, substantially in the form of Exhibit C
hereto, whereupon such Permitted Transferee shall become an Ares Operating Group
Limited Partner hereunder. If the Ares Operating Group Entities issue Ares
Operating Group Units in the future, the Ares Operating Group Entities shall be
entitled, in their sole discretion, to make any holder of such Ares Operating
Group Units an Ares Operating Group Limited Partner hereunder through such
holder’s execution and delivery of a joinder to this Agreement, substantially in
the form of Exhibit C hereto.
3.2    Amendment.
(a)    The provisions of this Agreement may be amended by the affirmative vote
or written consent of the Ares Operating Group Entities and the Issuer and,
after a Change of Control, the holders of at least a majority of the Percentage
Interests (as such term is defined in the Ares Operating Group Partnership
Agreements) of the Ares Operating Group Units (excluding Ares Operating Group
Units held by the Issuer or any direct or indirect wholly owned subsidiary
thereof); provided that any amendment of this Agreement that is materially
adverse to Ares Owners or any Co-Founder (or its affiliates) shall not be
effective with respect to Ares Owners or such Co-Founder (or its affiliates), as
the case may be, unless the prior written consent of Ares Owners or such
Co-Founder (or its affiliates), as the case may be, has been obtained.
(b)    Each Ares Operating Group Limited Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or written consent of less than all of the Ares
Operating Group Limited Partners, such action may be so taken upon the
concurrence of less than all of the Ares Operating Group Limited Partners and
each Ares Operating Group Limited Partner shall be bound by the results of such
action.
3.3    Addresses and Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be as specified in a
notice given in accordance with this Section 3.3):
(a)    If to any Ares Entity Party, to:
2000 Avenue of the Stars
12th Floor
Los Angeles, CA 90067
Attention:     General Counsel, with a copy to
        Global Head of Tax
Fax: (310) 201-4141
Electronic Mail: list_exchangenotice@aresmgmt.com
(b)    If to any Ares Operating Group Limited Partner, to:
2000 Avenue of the Stars
12th Floor
Los Angeles, CA 90067
Attention:     General Counsel, with a copy to
        Global Head of Tax
Fax: (310) 201-4141
Electronic Mail: list_exchangenotice@aresmgmt.com
The Issuer shall forward any such communication to the applicable Ares Operating
Group Limited Partner’s address, email address or facsimile number as shown in
the books and records of the Ares Operating Group Entities.
3.4    Further Action. The parties shall execute and deliver all documents
(including tax forms), provide all information and take or refrain from taking
action as may be necessary or appropriate to achieve the purposes of this
Agreement, in each case, as may be requested by the Issuer or any Ares Operating
Group Entity, including executing such sale, purchase or redemption agreements
as may be reasonably requested by an Ares Entity Party to effect the
transactions contemplated herein.
3.5    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective heirs and personal
representatives, and any estate, trust, partnership or limited liability company
or other similar entity of which any such Person is a trustee, partner, member
or similar party which is or becomes a party hereto.
3.6    Governing Law; Separability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflict-of-law principles. If, nevertheless, it shall be determined by a
court of competent jurisdiction that any provision or wording of this Agreement
shall be invalid or unenforceable under applicable law, such invalidity or
unenforceability shall not invalidate the entire Agreement. In that case, this
Agreement shall be construed so as to limit any term or provision so as to make
it enforceable or valid within the requirements of any applicable law, and, in
the event such term or provision cannot be so limited, this Agreement shall be
construed to omit such invalid or unenforceable provisions.
3.7    Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements and understandings between the
parties with respect to such subject matter. There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein. Each party hereto agrees,
represents, and warrants that (a) each such party hereto and such party’s
independent counsel have reviewed this Agreement; and (b) any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement.
3.8    Waiver. Any provision of this Agreement may be waived if, and only if,
such waiver is in writing and signed by the party or parties against whom the
waiver is to be effective. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition. Nothing in this Agreement shall obligate the Issuer or any Ares
Operating Group Entity to treat any Ares Operating Group Limited Partners alike,
whether or not such Ares Operating Group Limited Partners are similarly
situated, and the exercise of any power or discretion by the Issuer or any Ares
Operating Group Entity in the case of any one Ares Operating Group Limited
Partner shall not create any obligation on the part of the Issuer or any Ares
Operating Group Entity to take any similar action in the case of any other Ares
Operating Group Limited Partner, it being understood that any power or
discretion conferred upon the Issuer or any Ares Operating Group Entity shall be
treated as having been so conferred as to each Ares Operating Group Limited
Partner separately.
3.9    Dispute Resolution.
(a)    The exclusive remedy for determining any and all disputes, claims or
causes of action, in law or equity, arising out of or related to this Agreement,
or the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate, will, to the fullest extent permitted by law, be determined by final,
binding and confidential arbitration in Los Angeles, California, before one
arbitrator, conducted by the Judicial Arbitration and Mediation
Services/Endispute, Inc. (“JAMS”), or its successor. Disputes shall be resolved
in accordance with the Federal Arbitration Act, 9 U.S.C. §§1–16, and JAMS’
Comprehensive Arbitration Rules and Procedures then in effect. The arbitrator
will have the same, but no greater, remedial authority than would a court of law
and shall issue a written decision including the arbitrator’s essential findings
and conclusions and a statement of the award. Judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof. The
prevailing party in any such arbitration proceeding, as determined by the
arbitrator, or in any proceeding to enforce the arbitration award, will be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses and attorneys’ fees. If no party entirely
prevails in such arbitration or proceeding, the arbitrator or court shall
apportion an award of such fees based on the relative success of each party. In
the event of a conflict between this provision and any provision in the
applicable rules of JAMS, the provisions of this Agreement will prevail.
(b)    The parties agree that (i) irreparable damage may occur if any provision
of this Agreement were not performed in accordance with the terms hereof, (ii)
the provisions of Section 3.9(a) shall not preclude any party from obtaining
provisional relief, including injunctive relief, from a court of appropriate
jurisdiction to protect its rights under this Agreement, and (iii) the parties
shall be entitled to seek an injunction to prevent breaches of this Agreement or
to enforce specifically the performance of the terms and provisions thereof in
accordance with the provisions of this Section 3.9(b), in addition to any other
remedy to which they are entitled at law or in equity. No party seeking relief
under this Section 3.9(b) shall be required to post a bond or prove special
damages. Each party agrees and consents to personal jurisdiction, service of
process and venue in any federal or state court within the State of California,
County of Los Angeles, in connection with any action brought in connection with
a request for any such provisional or injunctive relief, and in connection with
any action to enforce this arbitration clause or an award in arbitration and
agrees not to assert, by way of motion, as a defense or otherwise, that any
action brought in any such court should be dismissed on grounds of forum non
conveniens. Each party to this Agreement consents to mailing of process or other
papers in connection with any such arbitration or action by certified mail.
3.10    Counterparts. This Agreement may be executed and delivered in any number
of counterparts (including by facsimile or electronic transmission), each of
which shall be an original and all of which together shall constitute a single
instrument.
3.11    Tax Treatment. If this Agreement imposes obligations upon a particular
Ares Operating Group Entity, this Agreement shall be treated as part of the
relevant Ares Operating Group Partnership Agreement as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations. The parties shall report for U.S. federal and
applicable state income tax purposes any OG Exchange consummated hereunder as a
taxable sale of Ares Operating Group Units in such Ares Operating Group Entities
by an Ares Operating Group Limited Partner to their respective AOG TopCo Entity.
No party shall take a contrary position with respect to the tax treatment
described in this Section 3.11 on any income tax return, amendment thereof or
communication with a taxing authority.
3.12    Independent Nature of Holdings Unitholders’ Rights and Obligations. The
obligations of each Ares Operating Group Limited Partner hereunder are several
and not joint with the obligations of any other Ares Operating Group Limited
Partner, and no Ares Operating Group Limited Partner shall be responsible in any
way for the performance of the obligations of any other Ares Operating Group
Limited Partner hereunder. The decision of each Ares Operating Group Limited
Partner to enter into to this Agreement has been made by such Ares Operating
Group Limited Partner independently of any other Ares Operating Group Limited
Partner. Nothing contained herein, and no action taken by any Ares Operating
Group Limited Partner pursuant hereto, shall be deemed to constitute the Ares
Operating Group Limited Partners as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Ares
Operating Group Limited Partners are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby and the
Issuer acknowledges that the Ares Operating Group Limited Partners are not
acting in concert or as a group, and the Issuer will not assert any such claim,
with respect to such obligations or the transactions contemplated hereby.
[Remainder of Page Intentionally Left Blank]





IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the date first set forth above.


ARES HOLDINGS INC.


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory


ARES HOLDCO LLC
By: Ares Holdings Inc.,
its Sole Member


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory


ARES HOLDINGS L.P.
By: Ares Holdco LLC,
its General Partner
By: Ares Holdings Inc.,
its Sole Member


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory


ARES AI HOLDINGS L.P.
By: Ares Management Corporation,
its General Partner


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory


AI HOLDCO LLC
By: Ares AI Holdings L.P.,
its Sole Member
By: Ares Management Corporation,
its General Partner


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory


ARES INVESTMENTS L.P.
By: AI Holdco LLC,
its General Partner
By: Ares AI Holdings L.P.,
its Sole Member
By: Ares Management Corporation,
its General Partner


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory


ARES OFFSHORE HOLDINGS L.P.
By: AOF Holdco LLC
its General Partner
By: Ares Offshore Holdings, Ltd.,
its Sole Member


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory


AOF HOLDCO LLC
By: Ares Offshore Holdings, Ltd.,
its Sole Member


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory


ARES OFFSHORE HOLDINGS, LTD.


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory




ARES MANAGEMENT CORPORATION


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory


ARES OWNERS HOLDINGS L.P.
By: Ares Partners Holdco LLC


By:    /s/ Michael D. Weiner
    Name: Michael D. Weiner
    Title: Authorized Signatory


 
 



EXHIBIT A
[FORM OF]
NOTICE OF ISSUER EXCHANGE
Ares Management Corporation
2000 Avenue of the Stars
12th Floor
Los Angeles, CA 90067
Attention: General Counsel
Fax: (310) 201-4141
Electronic Mail: list_exchangenotice@aresmgmt.com
Reference is hereby made to the Fourth Amended and Restated Exchange Agreement,
dated as of November 26, 2018 (the “Exchange Agreement”), among Ares Holdings
Inc., Ares Holdco LLC, Ares Holdings L.P., Ares Investments L.P., AI Holdco LLC,
Ares AI Holdings L.P. Ares Management Corporation, Ares Offshore Holdings L.P.,
AOF Holdco LLC, Ares Offshore Holdings, Ltd. and each Ares Operating Group
Limited Partner (as defined in the Exchange Agreement) from time to time party
to the Exchange Agreement, as amended from time to time. Capitalized terms used
but not defined herein shall have the meanings given to them in the Exchange
Agreement.
The undersigned Ares Operating Group Limited Partner desires to exchange the
number of Ares Operating Group Units set forth below in the form of an Issuer
Exchange to be issued as set forth below.
Legal Name of Ares Operating Group Limited Partner:                         
Address:                                                 
Number of Ares Operating Group Units to be exchanged:
                        The undersigned hereby represents and warrants that
(i) the undersigned has full legal capacity to execute and deliver this Notice
of Exchange and to perform the undersigned’s obligations hereunder; (ii) this
Notice of Exchange has been duly executed and delivered by the undersigned;
(iii) the Ares Operating Group Units subject to this Notice of Exchange will be
transferred to the Issuer free and clear of any Liens, other than restrictions
provided in the Ares Operating Group Partnership Agreement or pursuant to the
Securities Act or any applicable state securities laws; and (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the Ares Operating Group Units subject to this Notice of Exchange
is required to be obtained by the undersigned for the transfer of such Ares
Operating Group Units to the Issuer.
The undersigned hereby irrevocably constitutes and appoints any officer of each
Ares Entity Party as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to exchange the Ares Operating
Group Units subject to this Notice of Exchange on the books of the Ares
Operating Group Entities for Class A Shares on the books of the Issuer.
[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the undersigned has caused this Notice of Exchange to be
executed and delivered by the undersigned or by its duly authorized attorney as
of ________________________________.


         
Name:





EXHIBIT B
[FORM OF]
NOTICE OF OG EXCHANGE
Ares Management Corporation
Ares Holdings L.P.
Ares Investments L.P.

2000 Avenue of the Stars
12th Floor
Los Angeles, CA 90067
Attention: General Counsel
Fax: (310) 201-4141
Electronic Mail: list_exchangenotice@aresmgmt.com
Reference is hereby made to the Fourth Amended and Restated Exchange Agreement,
dated as of November 26, 2018 (the “Exchange Agreement”), among Ares Holdings
Inc., Ares Holdco LLC, Ares Holdings L.P., Ares Investments L.P., AI Holdco LLC,
Ares AI Holdings L.P., Ares Management Corporation, Ares Offshore Holdings L.P.,
AOF Holdco LLC, Ares Offshore Holdings, Ltd. and each Ares Operating Group
Limited Partner (as defined in the Exchange Agreement) from time to time party
to the Exchange Agreement, as amended from time to time. Capitalized terms used
but not defined herein shall have the meanings given to them in the Exchange
Agreement.
The undersigned Ares Operating Group Limited Partner desires to exchange the
number of Ares Operating Group Units set forth below in the form of an OG
Exchange to be issued in its name as set forth below.
Legal Name of Ares Operating Group Limited Partner:                         
Address:                                                 
Number of Ares Operating Group Units to be exchanged:
                        The undersigned hereby represents and warrants that
(i) the undersigned has full legal capacity to execute and deliver this Notice
of Exchange and to perform the undersigned’s obligations hereunder; (ii) this
Notice of Exchange has been duly executed and delivered by the undersigned;
(iii) the Ares Operating Group Units subject to this Notice of Exchange will be
transferred to the Ares Operating Group Entities free and clear of any Liens,
other than restrictions provided in the Ares Operating Group Partnership
Agreement or pursuant to the Securities Act or any applicable state securities
laws; (iv) in the case of an Ares Operating Group Limited Partner, none of the
undersigned, the undersigned’s spouse or any entity disregarded as an entity
separate from the undersigned or the undersigned’s spouse for U.S. federal
income tax purposes holds any Class A Shares or will acquire any Class A Shares
from the date hereof through the sale or disposition of the Class A Shares
acquired in the Exchange in accordance with the Exchange Agreement; and (v) no
consent, approval, authorization, order, registration or qualification of any
third party or with any court or governmental agency or body having jurisdiction
over the undersigned or the Ares Operating Group Units subject to this Notice of
Exchange is required to be obtained by the undersigned for the transfer of such
Ares Operating Group Units to the Ares Operating Group Entities.
The undersigned hereby irrevocably constitutes and appoints any officer of each
Ares Entity Party as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to exchange the Ares Operating
Group Units subject to this Notice of Exchange on the books of the Ares
Operating Group Entities for Class A Shares on the books of the Issuer.
[Remainder of Page Intentionally Left Blank]





IN WITNESS WHEREOF, the undersigned has caused this Notice of Exchange to be
executed and delivered by the undersigned or by its duly authorized attorney as
of ________________________________.


         
Name:





EXHIBIT C
[FORM OF]
JOINDER AGREEMENT
This Joinder Agreement (“Joinder Agreement”) is a joinder to the Fourth Amended
and Restated Exchange Agreement, dated as of November 26, 2018 (the
“Agreement”), among Ares Holdings Inc., Ares Holdco LLC, Ares Holdings L.P.,
Ares Investments L.P., AI Holdco LLC, Ares AI Holdings L.P., Ares Management
Corporation, Ares Offshore Holdings L.P., AOF Holdco LLC, Ares Offshore
Holdings, Ltd. and each Ares Operating Group Limited Partner (as defined in the
Agreement) from time to time party to the Agreement, as amended from time to
time. Capitalized terms used but not defined herein shall have the meanings
given to them in the Agreement. This Joinder Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware, without regard
to its conflict-of-law principles. If there is a conflict between this Joinder
Agreement and the Agreement, the terms of this Joinder Agreement shall control.
The undersigned hereby joins and enters into the Agreement having acquired Ares
Operating Group Units in the Ares Operating Group Entities. By signing and
returning this Joinder Agreement to the Issuer and the Ares Operating Group
Entities, the undersigned accepts and agrees to be bound by and subject to all
of the terms and conditions of and agreements of an Ares Operating Group Limited
Partner contained in the Agreement, with all attendant rights, duties and
obligations of an Ares Operating Group Limited Partner thereunder. The parties
to the Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Agreement by the undersigned
and, upon receipt of this Joinder Agreement by the Issuer and by the Ares
Operating Group Entities, the signature of the undersigned set forth below shall
constitute a counterpart signature to the signature page of the Agreement.


 Name:                             


Address for Notices:
                            
                            
                            
Attention:                         
[Remainder of Page Intentionally Left Blank]





IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
executed as of ________________________________.


         
Name:







